

117 HR 3977 IH: Iron Dome Reinforcement Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3977IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Budd introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Foreign Assistance Act of 1961 to limit assistance to the Palestinian Authority and the Palestine Liberation Organization, and for other purposes.1.Short titleThis Act may be cited as the Iron Dome Reinforcement Act of 2021.2.Limitations on assistance to the Palestinian Authority and the Palestine Liberation OrganizationChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended by adding at the end the following new section:620N.Limitations on assistance to the Palestinian Authority and the Palestine Liberation Organization(a)Limitations(1)Palestinian AuthorityIn addition to the limitation on assistance to the Palestinian Authority described in sections 620K and 620L, assistance may be provided under this Act to the Palestinian Authority only during a period for which a certification described in subsection (b) is in effect.(2)Palestine Liberation OrganizationAssistance may be provided under this Act to the Palestine Liberation Organization only during a period for which a certification described in subsection (b) is in effect.(b)CertificationA certification described in this subsection is a certification submitted by the Secretary of State to Congress that contains a determination of the Secretary that the Palestinian Authority, including any ministry, agency, or instrumentality, or any official acting on behalf of any such ministry, agency, or instrumentality, and the Palestine Liberation Organization, as the case may be, has ceased the payment of any bonuses, financial compensation, or any other benefit not generally or otherwise available to the Palestinian population at large to the families of Palestinians killed in connection with—(1)conspiring to commit an act of terrorism; or(2)the commission of an act of terrorism.(c)RecertificationsNot later than 90 days after the date on which the Secretary of State submits to Congress an initial certification under subsection (b) and every six months thereafter—(1)the Secretary shall submit to Congress a recertification that the conditions described in such subsection are continuing to be met; or(2)if the Secretary is unable to make such a recertification, the Secretary shall submit to Congress a report that contains the reasons therefor.(d)Congressional notificationAssistance made available under this Act to the Palestinian Authority or the Palestine Liberation Organization may not be provided until 15 days after the date on which the Secretary of State has provided notice thereof to the appropriate congressional committees in accordance with the procedures applicable to reprogramming notifications under section 634A(a).(e)Availability of funds for Iron DomeIf the Secretary of State is unable to submit to Congress a certification under subsection (b) or a recertification under subsection (c), funds made available under this Act for assistance to the Palestinian Authority and the Palestine Liberation Organization that otherwise would have been provided to the Palestinian Authority and the Palestine Liberation Organization shall, notwithstanding any other provision of law, be transferred and made available to the Secretary of Defense to provide assistance to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats.(f)Annual reportsThe Secretary of State shall annually submit to the appropriate congressional committees a report on the amount of any bonuses, financial compensation, or any other benefit described in subsection (b) that have been disbursed by the Palestinian Authority, including by any ministry, agency, or instrumentality or any official acting on behalf of any such ministry, agency, or instrumentality, and the Palestine Liberation Organization in the preceding 12-month period.(g)DefinitionsIn this section:(1)Act of terrorismThe term act of terrorism means an act dangerous to human life that would violate the criminal laws of the United States if committed within the jurisdiction of the United States that appears to be intended to—(A)intimidate or coerce a civilian population;(B)influence the policy of a government by intimidation or coercion;(C)affect the conduct of a government by mass destruction, assassination, or kidnapping; or(D)impair Israel’s existence as a Jewish, democratic state within its current territorial boundaries.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(3)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).(4)Palestinian AuthorityThe term Palestinian Authority means the interim Palestinian administrative organization that governs part of the West Bank and all of the Gaza Strip (or any successor Palestinian governing entity), including the Palestinian Legislative Council..